Citation Nr: 1101297	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  03-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 
1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by which the RO 
denied the claims of entitlement to service connection for 
hypertension and for bipolar disorder.

In February 2005, the Veteran testified at a hearing before a 
Veterans Law Judge (VLJ) who is no longer in the employ of the 
Board.  The law requires that the VLJ who conducts a hearing on 
appeal participate in any decision made on that appeal.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  As 
such, the Board sent the Veteran a letter dated in October 2010 
notifying him of the VLJ's departure and providing him the 
opportunity to testify at a new hearing.  The Veteran was advised 
that if he did not respond within 30 days, the Board would assume 
that he did not desire another hearing and would proceed 
accordingly.  As of this date, no response from the Veteran has 
been received.

The Board remanded this case to the RO in May 2005 and in March 
2007.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension did not manifest in service or for many years 
thereafter and is not shown to be related to the Veteran's active 
duty service.



CONCLUSION OF LAW

Hypertension was not incurred in or as a result of active duty 
service and may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in September 2002 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, notice consistent with the Court's 
holding in Dingess was provided in May 2007.  Following the 
issuance of this letter, the RO reconsidered the Veteran's claim 
in a February 2010 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that 
the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

No examination was provided regarding the Veteran's claim of 
entitlement to service connection for hypertension, but no 
examination is necessary, as the evidence does not suggest a 
nexus between hypertension, diagnosed many years after service, 
and service.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, private medical records, and records from the 
Social Security Administration.  The veteran was provided an 
opportunity to set forth his contentions during a hearing before 
a Veterans Law Judge in February 2005.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension and psychoses, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In sum, to establish service connection, the following must be 
shown:  (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Discussion

The service treatment records reflect no diagnosis of 
hypertension.  There were a few blood pressure readings in 
service that were slightly high, but the Veteran's blood pressure 
does not seem to have presented a concern to examiners in 
service.  On separation, the Veteran's blood pressure was 110/84.  
The Board notes that shortly after separation, in April 1987, the 
Veteran's blood pressure was 106/70.

In January 1992, when seeking treatment following a motor vehicle 
accident, the Veteran's blood pressure was 147/92.  However, 
later that month, and subsequently, the blood pressure readings 
were normal.

Hypertension was not diagnosed until approximately 2002, when 
blood pressure readings began to be consistently high.  

The record is devoid of a medical opinion regarding the origins 
of the Veteran's hypertension.

Service connection for the Veteran's hypertension is not 
warranted presumptively because hypertension was not diagnosed 
within such a year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  Indeed, on separation, the Veteran's blood 
pressure was normal as it appears to have been in the period 
following service.

Hypertension was not diagnosed until approximately 2002, some 15 
years after the Veteran separated from service.  The record 
contains no competent medical opinion relating the Veteran's 
hypertension to service.  As such, and due to the absence of 
continuity of symptomatology between service and 2002, service 
connection for hypertension cannot be granted on a direct basis.  
38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  The lapse in time 
between service and the first diagnosis of hypertension in itself 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

The Board observes that the Veteran is not shown to be competent 
to render medical opinions upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  The diagnosis of a condition such as hypertension 
requires specialized equipment and a medical background.  The 
Veteran is shown to possess neither.  Thus, again, his apparent 
assertions regarding the origin of his hypertension do not 
constitute competent medical evidence of a link between present 
hypertension and service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

ORDER

Service connection for hypertension is denied.


REMAND

Although further delay is regrettable, especially because this 
case has been remanded twice before, the Board finds that further 
development is required prior to adjudication of the Veteran's 
claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The service treatment records reflect no psychiatric diagnoses, 
and no psychiatric treatment is apparent from the record.  
Service personnel records, however, indicate a pattern of 
misconduct and consequent disciplinary action.  Ultimately, the 
Veteran was discharged involuntarily before the completion of his 
initial service obligation.  He received a general discharge 
under honorable conditions.

On VA examination in April 1987, the Veteran's nervous system 
(neurological and psychiatric) was characterized as unremarkable.  
Other than the word "unremarkable," there is no other comment 
in the report concerning the Veteran's mental health.

A January 1989 report of contact indicates that the Veteran 
called the RO claiming that a company was trying to defraud him 
and that he did not want the RO to release any personal 
information about him absent a signed release from him.  Further, 
he instructed that the signature on the signed release should be 
compared with a signature on file.  He wanted VA to "red flag" 
his file.  The RO official with whom he spoke indicated that the 
Veteran seemed upset.

In June 1989, the Veteran failed to report for a VA examination.  
That month, he told a VA official that he did not receive notice 
of the examination.  Indeed, in July 1989, a letter from the RO 
to the Veteran was returned, as the Veteran moved without a 
forwarding address.  That month, he also failed to report for a 
VA examination.  Later in July 1989, the Veteran contacted the RO 
to indicate that he had moved.  An examination was rescheduled 
and was to take place in August 1989.  The Veteran failed to 
appear.  In February 1990, the Veteran called the RO and 
indicated that he had been out of town for a few months.  He 
stated that he would be present if an examination were 
rescheduled.  The RO scheduled an examination, but the Veteran 
did not arrive on the March 1990 appointment date.  The Veteran 
was not examined until August 1990.  

The first explicit psychiatric diagnosis of record is dated in 
January 1992 when adjustment disorder and anxiety were assessed.  
In April 1992, the Veteran was admitted for psychiatric treatment 
after an incident of indecent exposure.  That month, a diagnosis 
of schizophrenia was rendered.  Since then, the record reflects 
many psychiatric hospitalizations, instability, bizarre behavior, 
and criminal arrests.

The record contains diagnoses of schizophrenia, schizoaffective 
disorder, bipolar disorder, and generalized anxiety disorder.

In December 2009, subsequent to the Board's 2007 remand, 
additional evidence was added to the claims file.  Included are 
records of the San Antonio State Hospital which show that the 
Veteran received treatment for his psychiatric condition in 1992.  
While that report does not discuss whether the Veteran had a 
history of psychiatric illness in service, it is commented that 
his mental illness has existed at least since 1987.  The Veteran 
was discharged from active duty in February 1987.  In light of 
the additional evidence, a medical opinion regarding the origins 
of his psychiatric disorders is necessary.  See McLendon, supra.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Ask the Veteran to detail all private 
psychiatric treatment received since February 
2010.  After securing the necessary release, 
associate all identified records with the 
claims file.  In the event that any 
identified records cannot be obtained, the 
attempts to secure them should be detailed in 
the claims file.

2.  Associate with the claims file all VA 
clinical records dated from March 7, 2009 to 
the present.

3.  Schedule a VA psychiatric examination.  
The examiner should enumerate all the 
psychiatric conditions from which the Veteran 
suffers and opine regarding whether any 
diagnosed psychiatric disorder is at least as 
likely as not (50 percent or greater 
likelihood) had its onset in service or is 
otherwise related to service.  If there is a 
current diagnosis of a psychosis, the 
examiner should also state whether the 
current psychosis was manifest to a 
compensable degree within one year after 
discharge from active service.  The examiner 
should review pertinent documents in the 
claims file in conjunction with the 
examination and indicate in the examination 
report whether the requested review took 
place.  A full rationale for all opinions and 
conclusions must be provided.

4.  Readjudicate the issue on appeal with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


